UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM8-KCURRENT REPORTPursuant to Section13 or 15(d)of theSecurities Exchange Act of 1934Date of Report (Date of earliest event reported):September 8, 2016 BUSCAR COMPANY(Exact name of registrant as specified in its charter)NEVADA(State or other jurisdiction of incorporation) 333-17487227-3191889 (Commission File No.)(IRS Employer Identification No.)4-9991(Address of principal executive offices) (zip code)(661) 418-7842(Registrant’s telephone number, including area code)(Former name or former address, if changed since last report)Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events (1)The Company’s wholly owned subsidiary Buscar Stables, acquired “Beaumarchais”. Beaumarchais won his maiden by 5 1/2 lengths at Santa Anita in June and previously ran in a Graded 3 stakes race. Beaumarchais was previously purchased for $150,000 at the March 2015 OBS sale. The Company owns a 90% interest in Beaumarchais for a total cost of $48,600. (2)The Company updated its website (www.buscarcompany.com) to include updated training reports from September 10, 2016 for Mr. Ability and Bueamarchais along with video of Mr. Ability’s workout on September 10, 2016. 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Buscar CompanyDated: September 12, 2016By:/s/ Anastasia Shishova Name:Anastasia ShishovaTitle:CEO 3
